*142ORDER OF COURT
PER CURIAM.
AND NOW, to-wit, this 3rd day of March, 1987, the Petition for Allowance of Appeal is GRANTED.
In view of this Court’s Opinion in Amadio v. Levin, 509 Pa. 199, 501 A.2d 1085 (1985), the order of Superior Court, 330 Pa.Super. 609, 478 A.2d 130, in this matter is hereby VACATED, and this matter is hereby REMANDED to the Court of Common Pleas of Philadelphia County. The Court of Common Pleas of Philadelphia County is hereby directed to reinstate the third count of Petitioner’s complaint, and to conduct further proceedings not inconsistent with Amadio v. Levin, supra.
NIX, C.J., and FLAHERTY and HUTCHINSON, JJ., note their dissents.